DETAILED ACTION
Applicant’s reply and request for continued examination (RCE), filed 21 December 2020 in response to the Final Office action mailed 3 September 2020 and the Advisory Action mailed 16 December 2020 (see also corresponding interview summary by Examiner Peter Mulcahy), has been entered and fully considered. As per Applicant’s filed claim amendments claims 3-4 and 11-13 are pending under examination, wherein: claim 3 has been amended, claims4 and 11-12 are as previously presented, claim 13 is new, and claims 1-2 and 5-10 were cancelled by this and/or previous amendment(s). 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 December 2020 has been entered.
 
Claim Objections
Claim 4 is objected to because of the following informalities:  in line 4 the comma after “thereof” should instead be a semicolon.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 3, the claim is indefinite for the following reasons: i) the claim recites a ‘moderately low-viscosity’ nylon having a viscosity of “3-4” which is indefinite as it is not clear (and the claim does not specify) what viscosity type is being claimed i.e. a dynamic viscosity, a kinematic viscosity, or a relative viscosity, and neither the specification nor the claim make clear how the viscosity is obtained (X% solution in Y-solvent at temperature, etc.); ii) the as-amended recitation of “separating the reactant mixture” renders the claim indefinite as it is not clear what is being separated and/or what it is being separated from (the inorganic particles, non-recited elements or steps, the non-recited reaction apparatus, solidification, granulation, etc.) and as such the recitation appears to be omitting essential steps (MPEP 2172.01); ii) the claim recites separating “to obtain a nylon powder” however this is also unclear as the reactant mixture contains nylon powder and inorganic particles; and iv) the recitation of ‘homogeneously mixing’ the nylon powder further renders the claim unclear as multiple nylon powders have been recited and it is not clear which one is being referred to and if 
	Regarding claim 11, the claim refers to “the nylon powder” however as claim 3, from which claim 11 depends, recites multiple nylon powders it is not clear to which one claim 11 refers. This includes claim 12 as it depends from claim 11.
	Regarding claim 12, the claim refers to “the nylon powder” however as claim 3, from which claims 11-12 depend, recites multiple nylon powders it is not clear if claim 12 is further limiting to the nylon powder of claim 11 or to one or any of the nylon powders of claim 3.

Response to Arguments/Amendments
	The 35 U.S.C. 112(b) rejections set forth to claims 3, 4, 11 and 12 as set forth in the Final Office action of 9/3/2020 are withdrawn as a result of Applicant’s filed claim amendments. 
	The 35 U.S.C. 103 rejection of claims 3, 4, 11 and 12 as unpatentable over Xia (US PGPub 2014/0048738) as set forth in the Final Office action of 9/3/2020 is withdrawn as a result of Applicant’s filed claim amendments. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767